DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim 23, 25-30 and 32-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the examiner failed to find prior art, neither alone, nor in combination, that discloses a handle assembly comprising: a housing having a first shaft receiving region that includes a longitudinal groove and a plurality of conductors, each conductor of the plurality of conductors comprising a first portion disposed on the first shaft receiving region and a horseshoe-shaped portion disposed at least partially within the longitudinal groove, wherein the housing comprises two complementary halves including a first half and a second half, wherein the first half includes the first shaft receiving region and the second half includes a second shaft receiving region, wherein the longitudinal groove is configured to receive a proximal portion of an elongated shaft of a catheter, and wherein the horseshoe-shaped portion of a conductor of a plurality of conductors is configured to engage a shaft conductor of a plurality of shaft conductors on the elongated shaft and hold the elongated shaft in a snap-fit arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794